UNITED STATES   DISTRICT COURT
       Case 2:18-cv-09439-JAK-AS Document 87 Filed 10/15/19 Page 1 of 5 Page ID #:910
 CENTRAL DISTRICT OF CALIFORNIA
       OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
  LOS ANGELES, CALIFORNIA 90012

                  OFFICIAL BUSINESS




                                                                ~5/27/]~9
        ~
~ ..~A ~„_        ~02~~G5~a~2 — .tN

                  ~T~`~VR.N       '~'G    SE:N~~~R
                  tT~T~rI.~F      '.~;~   FCQ~iWA~~
                                  `~~     F'U~.T~T~h~'~?
                  CT1v~1~.AI~~            S~'P~r~~Ft
                  Ft~'T'U!t'N      TC3

                                               411~,13~~ E,il~l ~l ~~ldi ~l
i ~Jl~l~l~~I~ii~~f91:~111lII,J~~I;~,I~I,~I~ia~




                                                                              ~~~
                                                                              ~ a
Case 2:18-cv-09439-JAK-AS Document 87 Filed 10/15/19 Page 2 of 5 Page ID #:911


Case: 2:18cv9439     Doc: 82




                                                                 OCT ~ 5 ~~I9
                                                           CENTR,4L D~~ nF
                                                           BY          T CALIFORNIA




Melba Jean Spencer
11111 Jefferson Boulevard
Culver City, CA 90230
Case 2:18-cv-09439-JAK-AS Document 87 Filed 10/15/19 Page 3 of 5 Page ID #:912


   MIME-Version:l.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
   Message-Id:<2844126]@cacd.uscourts.gov>Subject:Activity in Case 2:18-cv-09439-JAK-AS Melba
   Jean Spencer v. Advance Mortgage Corporation, et al Deficiency in Electronically Filed Documents
  (G-112A)-optional html form Content-Type: text/html

  This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
  RESPOND to this e-mail because the mail box is unattended.
  ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
  permits attorneys of record and parties in a case (including pro se litigants) to receive one free
  electronic copy of all documents filed electronically, if receipt is required by law or directed by
  the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
  each document during this first viewing. However,if the referenced document is a transcript, the
  free copy and 30 page limit do not apply.

                                UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA

  Notice of Electronic Filing
  The following transaction was entered on 9/19/2019 at 5:25 PM PDT and filed on 9/19/2019

    Case Name:              Melba Jean Spencer v. Advance Mortgage Corporation, et al

    Case Number:            2:18-cv-09439-JAK-AS

    Filer:

    Document Number:       82


  Docket Text:
  NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Proof of
  Service [80]. The following errors) was/were found: Incorrect docketing event selected. Correct
  event is Service of Subsequent Document Filings-Proof of Service(subsequent documents).
  Other errors) with document(s): The document is accepted as filed. Counsel shall take notice of
  the CM/ECF procedures. Any future document will be stricken for failure to follow the
  procedures. In response to this notice, the Court may:(1) order an amended or correct
  document to be filed;(2) order the document stricken; or(3) take other action as the Court
  deems appropriate. You need not take any action in response to this notice unless and until the
  Court directs you to do so.(bm)

  2:18-cv-09439-JAK-AS Notice has been electronically mailed to:
  Julie Ann Choi dmarcus@wedgewood-inc.com,jchoi@wedgewood-inc.com,
  aguisinger@wedgewood-inc.com
  Elaine Yang dmarcus@wedgewood-inc.com, eyang@wedgewood-inc.com
  Jeremy Tsvi Katz jtk@severson.com,jcm@severson.com, ljt@severson.com,jmc@severson.com
  Seth Philip Cox dmarcus@wedgewood-inc.com, scox@wedgewood-inc.com
  2:18-cv-09439-JAK-AS Notice has been delivered by First Class U. S. Mail or by other means
  BY THE FILER to
  Melba Jean Spencer
  1 1111 Jefferson Boulevard
  Culver City CA 90230
Case 2:18-cv-09439-JAK-AS Document 87 Filed 10/15/19 Page 4 of 5 Page ID #:913


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


   MELBA JEAN SPENCER                                                 2:18—cv-09439—JAK—AS
                                                  Petitioner(s),

           V.

   DUKE PARTNERS II, LLCADVANCE
   MORTGAGE CORPORATION,et al.                                       NOTICE TO FILER OF DEFICIENCIES IN
                                   Defendants) Respondent(s).
                                                                     ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problems) have been found with your electronically filed document:

   Date Filed:        9/18/2019

   Document Number(s):                Proof of Service

   Title of Document(s):             80
   ERRORS)WITH DOCUMENT:

  Incorrect docketing event selected. Correct event is Service of Subsequent Document Filings—Proof of Service
  (subsequent documents)




  Other:

   The document is accepted as filed. Counsel shall take notice of the CM/ECF procedures. Any future document
   will be stricken for failure to follow the procedures
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2)order the
  document stricken; or 3)take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                        Clerk, U.S. District Court

  Dated: September 19. 2019                             By: ls/ Benjamin Moss Beniamin MossCv~cacd.uscourts.gov
                                                           Deputy Clerk


  cc: Assigned District Judge and/or Magistrate Judge


   G-112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 2:18-cv-09439-JAK-AS Document 87 Filed 10/15/19 Page 5 of 5 Page ID #:914

      Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




   G-112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
